DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is in response to the amendments filed on 02/02/2021.
Applicant’s amendments filed 02/02/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 5-11, 14, and 19.
Terminal Disclaimer
The terminal disclaimer filed on 02/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,504,596 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Objections
Claims 2-13 are objected to because of the following informalities:
Claim 2 recites “the charge storage material defining respective fourth vertically extending openings” (lines 24-25) which should be replaced with “the second charge storage material defining respective fourth vertically extending openings”.
Claim 10 recites “partially filling the first opening” (line 12) which should be replaced with
“partially filling the first opening defined by the first charge storage material”.
Claim 11 recites “in the second deck he.” (line 3) which should be replaced with
“in the second deck.”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0287612 to Lee in view of Oh (US 2010/0109065).
With respect to claims 2 and 9, Lee discloses a method (manufacturing a nonvolatile memory) (Lee, Figs. 62-73, ¶0158-¶0170), comprising:
       forming a first deck (190a/220) (Lee, Fig. 62, ¶0159), comprising,
       forming multiple first levels of conductor material (130a/220) vertically alternating with multiple first levels of dielectric material (160a) over a substrate (50);
       forming a first set of openings (105a) (Lee, Fig. 63, ¶0160) through the multiple first levels of conductor material (130a/220) and the multiple first levels of dielectric material 160a/230);
        forming respective sacrificial material (127a/220) (Lee, Figs. 64, 65, ¶0161, ¶0163) within the vertically extending openings (105a), the sacrificial material (127a/220) partially filling the respective openings (105a, selective growth process is performed on the upper layer 220 to close the channel hole 105a so as to form the air gap 155 between a portion of the upper layer 220 within the hole 105a and the substrate 50) (Lee, Fig. 65, ¶0163), and forming caps over gaps (155) located within the respective openings;
         forming a barrier level (oxidation process on the exposed mask layer 220 comprised of silicon to form silicon oxide layer) (Lee, Figs. 66-67, ¶0164, ¶0159) of over an upper surface of the first deck, the barrier level (oxidized layer of the mask 220) extending above the sacrificial material (127a/220); 
       forming a second deck (190b) (Lee, Fig. 67, ¶0165) over the first deck (190a/220), comprising,
       forming multiple second levels of conductor material (130b) and multiple second levels of dielectric material (160b) vertically alternating with one another;
       forming a third set of openings (105b) (Lee, Fig. 68, ¶0165) through the multiple second levels of conductor material (130b) and the multiple second levels of dielectric material (160b);
         removing the sacrificial material (127a/220) (Lee, Figs. 69, 70, ¶0166, ¶0167) from the first set of openings (105a), and forming first multi-deck openings through the first deck (190a/220) and the second deck (190b).

However, Oh teaches a method of forming nonvolatile memory (Oh, Figs. 5G-5K, ¶0002-¶0007, ¶0067-¶0095) with increased integration including conductive layers and insulating layers alternately stacked on a substrate, wherein a first dielectric (e.g., 204, comprised of a silicon oxide layer) (Oh, Figs. 5G-5K, ¶0079) is formed extending vertically within the openings of the first set of openings, a first charge storage material (e.g., 204, comprised of silicon nitride layer) (Oh, Fig. 5G, ¶0079-¶0080) is formed over the first dielectric (e.g., 204, comprised of a silicon oxide layer) and extending vertically within the openings of the first set of openings, the charge storage material defining respective second vertically extending openings (e.g., 202, a portion of the first channel opening between sidewalls of the gate dielectric layer 204 including a first charge storage layer); a second dielectric (e.g., 304, comprised of a silicon oxide layer) (Oh, Fig. 5K, ¶0086) is formed extending vertically within the third set of openings, the second charge storage material (e.g., 304, comprised of silicon nitride layer) (Oh, Fig. 5K, ¶0086-¶0087) is formed over the second dielectric and extending vertically within the third set of openings, and the charge storage material defining respective fourth vertically extending opening (302, a portion of the second channel opening between sidewalls of the gate dielectric layer 304 including a second charge storage layer).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Lee by forming a first charge storage material within a first channel opening and a second charge storage material within a second channel opening as taught by Oh to have the method that comprises forming a first dielectric extending vertically within the openings of the first set of openings; forming a first charge storage material over the first dielectric and extending vertically within 
Regarding Claim 3, Lee in view of Oh discloses the method of claim 2. Further, Lee discloses the method, wherein at least some of the multi-deck openings (channel openings 105a/105b) (Lee, Figs. 72, 73, ¶0168, ¶0169) comprise multi-deck channel openings (105a/105b), and further comprising forming a continuous channel-fill material (110) in the multi-deck channel openings (105a/105b).
Regarding Claim 4, Lee in view of Oh discloses the method of claim 2. Further, Lee discloses the method, wherein at least some of the multi-deck openings (channel openings 105a/105b) (Lee, Figs. 72, 73, ¶0168, ¶0169) comprise multi-deck channel openings (105a/105b); and further comprising forming a tunneling material (142) (Lee, Fig. 72, ¶0168) in the multi-deck channel openings.
Regarding Claim 5, Lee in view of Oh discloses the method of claim 2. Further, Lee discloses the method, wherein at least some of the multi-deck openings are a multi-deck gate-slit opening (200, separating insulating layer) (Lee, Fig. 75, ¶0178, ¶0179, ¶0072, ¶0061, ¶0062).
Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable US 2011/0287612 to Lee in view of Oh (US 2010/0109065) as applied to Claim 2, and further in view of Son (‘205) (US 2010/0240205) (the reference US 2004/0004863 by Wang is presented as evidence).
Regarding Claim 6, Lee in view of Oh discloses the method of Claim 2. Further, Lee does not specifically disclose the method, further comprising: laterally recessing the first levels of conductor material relative to adjacent levels of dielectric material. However, Son (‘205) discloses a method of fabrication of three-dimensional nonvolatile memory device (Son (‘205), Figs. 10-16, ¶0068-¶0085), wherein laterally recessing conductor material (120) (Son (‘205), Figs. 11, 12, ¶0076) back from opposing faces of the opening (131) in order to form floating gates interposed between sides of the semiconductor 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to further modify the method of Lee/Oh by laterally recessing each of the first levels of conductor material back from opposing faces of the first opening to have the method, further comprising: laterally recessing the first levels of conductor material relative to adjacent levels of dielectric material in order to provide the floating gates that store charges to define the states of a memory cell, wherein the floating gates interposed between sides of the semiconductor pillars and the word lines, and thus to obtain three-dimensional nonvolatile memory device having excellent reliability (Son (‘205), ¶0005, ¶0050).
Regarding Claim 7, Lee in view of Oh and Son (‘205) discloses the method of Claim 6. Further, Lee discloses forming a gate insulating layer (140) comprising a charge blocking material (146) (Lee, Fig. 72, ¶0168, ¶0070) adjacent to the multiple first levels of conductor material (130a); and forming a charge-storage material (144) adjacent the charge blocking material (146), but does not specifically disclose forming a charge blocking material adjacent laterally recessed portions of the multiple first levels of conductor material; and forming the first charge-storage material over the charge blocking material.
Further, Son (‘205) discloses forming a first insulating layer (141), which is composite layer of oxide/nitride/oxide (Son (‘205), Fig. 13, ¶0078, ¶0079) adjacent laterally recessed portions of the number of first levels of conductor material (121).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to further modify the method of Lee/Oh/Son(‘205) by forming a gate insulating layer of Lee to the recessed portions of conductor patterns as taught by Son (‘205) so that the method, further comprising: forming a charge blocking material adjacent laterally recessed portions of the multiple first levels of conductor material; and forming the first charge-storage material over the charge blocking material in order to provide a nonvolatile memory device comprising floating gates interposed between sides of the semiconductor pillars and the word lines, and thus, to obtain three-dimensional device having excellent reliability (Son (‘205), ¶0005, ¶0050).
Regarding Claim 8, Lee in view of Oh discloses the method of Claim 2. Further, Lee does not specifically disclose that the first charge-storage material and the second charge-storage material each comprise polysilicon. However, Son(‘205) teaches a method of fabrication of three-dimensional nonvolatile memory device (Son (‘205), Figs. 10-16, ¶0068-¶0085), including a floating gate (152) (Son (‘205), Figs. 10-16, ¶0080, ¶0081, ¶0128) to store charges, the floating gate comprised of polysilicon. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Lee by forming a floating gate to store charges as taught by Son (‘205) to have the method, wherein the first charge-storage material and the second charge-storage material each comprise polysilicon in order to provide the floating gates that store charges to define the states of a memory cell, wherein the floating gates interposed between sides of the semiconductor pillars and the word lines, and thus to obtain three-dimensional nonvolatile memory device having excellent reliability (Son (‘205), ¶0005, ¶0050).
Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0287612 to Lee in view of Omura (US 2010/0176440), Lee et al. (US 2012/0052674, hereinafter Lee (‘674), Son (‘205) (US 2010/0240205), and Mizushima et al. (US 2011/0233646, hereinafter Mizushima) (the reference US 2004/0004863 by Wang is presented as evidence).
With respect to claim 10, Lee discloses a method (manufacturing a nonvolatile memory) (Lee, Figs. 62-73, ¶0158-¶0170), comprising:
       forming a first deck (190a/220) (Lee, Fig. 62, ¶0159) having alternating first conductor materials (130a/220, upper layer 220 formed of the same material as conductive layer 130a) and first dielectric materials (160a) such that each level of the first conductor materials (130a/220) is separated from another level of the first conductor materials by a level of the first dielectric materials;
       forming a first channel opening (105a) (Lee, Fig. 63, ¶0160) through the alternating first conductor and dielectric materials (190a/220);
       forming a first gate-slit opening (an opening for the separating insulating layer 200) (Lee, Fig. 75, ¶0178, ¶0179, ¶0061) through the alternating first conductor and dielectric materials (190a);

       forming a second deck (190b) (Lee, Fig. 67, ¶0165) over the first deck (190a/220), the second deck having alternating second conductor materials (130b) and second dielectric materials (160b) such that each level of the second conductor material is separated from another level of the second conductor material by a level of the second dielectric material;
      forming a second channel opening (105b) (Lee, Fig. 68, ¶0165) through the alternating second conductor materials (130b/160b) and second dielectric materials, wherein the second channel opening is vertically aligned with the first channel opening;
      forming a second gate-slit opening (200) (Lee, Fig. 75, ¶0178, ¶0179, ¶0061) through the alternating second conductor materials (130b/160b) and second dielectric materials; and
       removing the sacrificial material (127a/220) (Lee, Figs. 69, 70, ¶0166, ¶0167) from the first channel opening (105a), thereby forming a multi-deck channel opening and a multi-deck gate-slit opening, respectively.   
Further, Lee does not specifically disclose (1) partially filling the first gate-slit opening with a sacrificial material; the sacrificial material extending laterally within an upper portion of the first gate-slit opening to partially fill the first gate-slit opening and to form a cap over a gap located within the first gate-slit opening; removing the sacrificial material from the first gate-slit opening, thereby forming a multi-deck gate-slit opening, respectively; wherein the first gate-slit opening is substantially vertically aligned with the second gate-slit opening; (2) forming a first charge-storage material within the first channel opening, the  the second charge storage material defining a second opening.
Regarding (1), Lee teaches forming a plurality of openings (105a/105b) through the alternating first materials and the alternating second materials using the sacrificial material, and forming a separating insulating layer (200) (Lee, Fig. 75, ¶0178, ¶0179, ¶0061) in the wordline recess (205) through the alternating first materials and the alternating second materials on a substrate having a contact (55) (Lee, Fig. 75, ¶0139, ¶0140), for connection to a common source line. Further, Omura teaches forming a plurality of various through-holes (Omura, Fig. 2, ¶0045-¶0063, ¶0070-¶0072, ¶0092-¶0094, ¶0130-¶0134) in the stacked unit and filing through-holes with various materials to form the channel portion and a contact portion in a memory transistor region (MA) and forming through-holes in the peripheral circuit region using the same process (Omura, Fig. 2, ¶0063), and thus forming a three-dimensional semiconductor device having memory transistor region and a peripheral circuit region. Further, Omura teaches forming a plurality of through-holes using the same method comprising forming a first hole and a second hole linked to the first second hole that provides a higher tolerance of lithography alignment shift during formation the columnar structure (Omura, Fig. 2, ¶0101, ¶0092-¶0094, ¶0130-¶0134).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Lee by forming a plurality of various through holes in a memory region as taught by Omura with one through hole as a gate-slit opening by applying the same process (using the same method of Lee for forming the first channel opening and the second channel opening) to have partially filling the first gate-slit opening with a sacrificial material; the sacrificial material extending laterally within an upper portion of the first gate-slit opening to partially fill the first gate-slit opening and to form a cap over a gap located within the first gate-slit opening; removing the sacrificial material from the first gate-slit opening, thereby forming a multi-deck gate-slit opening, respectively; wherein the first gate-slit opening is substantially vertically aligned with the second gate-slit opening in order to provide an improved three-dimensional semiconductor device having a plurality of various through-holes in the stacked unit including a first hole linked to aligned second hole (Omura, ¶0046, ¶0063, ¶0101, ¶0130-¶0134); and to provide a plurality of memory strings having a plurality of memory cells to increase 
Further, Lee (‘674) teaches forming channel openings (140) (Lee (‘674), Figs. 3A-3B, 3H-3J, ¶0064, ¶0067) and a word line recess (132) (Lee (‘674), Figs. 3H-3J, ¶0076) between the channel openings (140) through the stack of alternating materials on a substrate (101); and partially filling the word line recess (132) with an insulating layer (172) (Lee (‘674), Figs. 3H-3J, ¶0079), the insulating layer (172) further forming a cap over an air gap (void 172a) and within the word line recess (132) to seal the word line recess.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Lee by forming a plurality of various through holes in a memory region as taught by Lee (‘674) including word line recess as a gate-slit opening and partially filling the opening with insulating layer having a void and capable of forming a sealing cap as taught by Lee (‘674)  to have partially filling the first gate-slit opening with a sacrificial material; the sacrificial material further forming a cap over a gap and within the first gate-slit opening in order to provide an improved insulating material having voids and capable of sealing the openings, and thus to reduce parasitic capacitance between the adjacent gates (Lee (‘674), ¶0173, ¶0139, ¶0079).
Regarding (2), Son (‘205) discloses a method of fabrication of three-dimensional nonvolatile memory device (Son (‘205), Figs. 10-16, ¶0068-¶0085), the method comprising recessing the first conductor materials (120) back from sidewalls of the channel opening (131) (Son (‘205), Figs. 11, 12, ¶0076); forming the first insulating layer (141), which is composite layer of oxide/nitride/oxide (Son (‘205), Fig. 13, ¶0078, ¶0079) adjacent laterally recessed portions of the conductor materials (121), wherein the first insulating layer structures (141, oxide/nitride/oxide) of Son (‘205) (Fig. 15) are interpreted as charge storage material structures; forming buried conductive layer (151), and then forming gate insulating layer (143) (Fig. 16, ¶0083). It is known in the art of non-volatile memory cell to use the floating gates to store charges, wherein the amounts of charges define the states of a memory cell, as evidenced by Wang (¶0003). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Lee by recessing conductor materials and forming the insulating materials  the first charge storage material defining an opening in order to provide the floating gates that store charges to define the states of a memory cell, wherein the floating gates interposed between sides of the semiconductor pillars and the word lines, and thus to obtain three-dimensional nonvolatile memory device having excellent reliability (Son (‘205), ¶0005, ¶0050).
Regarding “a first charge-storage material” and “a second charge-storage material”, Mizushima discloses a nonvolatile semiconductor memory device having a plurality of memory blocks (Mizushima, Fig. 5, ¶0059), the first and second memory blocks (MB1) (Mizushima, Fig. 5, ¶0060) and (MB2) have structure in which the columnar semiconductor films (131C), the sides of which are covered with the first and second charge storage layers (132), respectively; the columnar semiconductor films (131C) are formed to pierce through stacked films including the control-gate electrode films (122) in a plurality of layers.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a method of Lee by forming a first charge-storage material in a first channel opening and a second charge-storage material in a second channel opening as taught by Mizushima to have forming a first charge-storage material within the first channel opening, the first charge storage material defining a first opening; forming a second charge-storage material within the second channel opening, the second charge storage material defining a second opening in order to obtain a nonvolatile semiconductor memory device having the desired characteristics of the channel material in each integrated memory block, and wherein high integration is attained without being limited by the limit of resolution of the lithography technique (Mizushima, ¶0060, ¶0071, ¶0002, ¶0003).
Regarding Claim 11, Lee in view of Omura, Lee (‘674), Son (‘205), and Mizushima discloses the method of claim 10. Further, Lee discloses the method further comprising substantially concurrently forming a tunneling material (142) (Lee, Fig. 72, ¶0168) adjacent the first charge-storage material in the first deck and the second charge-storage material (144) (in view of Son (‘205), Fig. 15, that teaches the charge-storage structures) in the second deck.
Regarding Claim 12, Lee in view of Omura, Lee (‘674), Son (‘205), and Mizushima discloses the method of claim 11. Further, Lee discloses the method further comprising forming a continuous channel material (110) (Lee, Fig. 73, ¶0169) over the tunneling material (142) in the multi-deck channel opening (105a/105b).
Regarding Claim 13, Lee in view of Omura, Lee (‘674), Son (‘205), and Mizushima discloses the method of claim 10. Further, Lee discloses the method, wherein further comprising: forming a source side select gate (SGS) structure on a first side of the first deck (ground selection transistor GST connected to common source line CSL on one side of the memory cell string 11) (Lee, Fig. 74, ¶0174, ¶0172, ¶0173); and forming a drain side select (SDS) structure (string selection transistor SST having drain connected to the bit line on the other side of the memory cell string 11) within the second deck.
Allowable Subject Matter
Claims 14, 18, and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The search of the prior art does not disclose or reasonably suggest a method comprising forming a first channel opening with first sidewalls through a first deck of materials; forming a first gate-slit opening with second sidewalls through the first deck of materials; at least partially filling each of the first channel opening and the first gate-slit opening with a sacrificial material, the sacrificial material extending laterally between upper first dielectric materials and first conductive materials adjacent the first channel opening to partially fill the first channel opening and to form a cap over an air gap, and within the upper portions of the second sidewalls of the first gate-slit opening to partially fill the first gate-slit opening and to form a cap over an air gap; forming a second deck of materials over the first deck; forming a second channel opening and a second gate-slit opening through the second deck; removing the sacrificial material from the first deck of materials, thereby forming a multi-deck channel opening and a multi-deck gate-slit opening; and forming silicide substantially concurrently on exposed areas of conductive materials within the first deck of materials and the second deck of materials within the multi-deck gate-slit opening in combinations with other claim limitations as required by claim 14.
The search of the prior art does not disclose or reasonably suggest a method comprising forming a first gate-slit opening through the first deck and at least through the multiple first levels of conductor 
The search of the prior art does not disclose or reasonably suggest a method comprising forming a first channel opening and a first gate-slit opening through the alternating first conductor materials and first dielectric materials of a first deck; forming a first charge-storage within the first channel opening; partially filling the first channel opening and the first gate-slit opening with a sacrificial material extending laterally between upper first dielectric materials and upper first conductor materials and the first charge-storage material formed adjacent the first conductor materials to partially fill the first channel opening and to form a cap over a gap; forming a second deck over the first deck; forming a second channel opening and a second gate-slit opening through the alternating second conductor materials and second dielectric materials of the second deck; forming a second charge-storage material adjacent the second conductor materials; removing the sacrificial material from the first channel opening and the first gate-slit opening, thereby forming a multi-deck channel opening and a multi-deck gate-slit opening, respectively; and forming a tunneling material adjacent the first charge storage material in the first deck and the second charge storage material in the second deck substantially concurrently in combinations with other claim limitations as required by claim 19.
The dependent claims 15-17 and 20-22 are allowable by virtue of the dependence upon the claims 14 and 19.
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive.

Further, Lee teaches that “mask layer 220” is formed to close the channel hole (105a) (Lee, Fig. 65, ¶0163), and thus the air gap (155) is formed between the mask (220) and the substrate (50); the mask material (220) is further removed to open the channel hole (Lee, Fig. 69, ¶0166). Thus, the Examiner’s interpretation of the sacrificial material as mask layer (220) and lower sacrificial material (127a) is proper.
In response to Applicant argument that “[t]here is no motivation to combine the disparate teachings of the references… Oh has no need for a sacrificial structure…Lee is not susceptible to incorporating the isolated teachings of the vertical dielectric and charge storage structure of Oh” (page 12 of Applicant’s Remarks), it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Oh teaches a method of .
Thus, applicant’s arguments are not persuasive, all limitations of claim 2 are considered to be met by the combination Lee/Oh, and the rejection of claim 2 is sustained.
Regarding the independent claim 10, the Examiner respectfully submits that the applicant’s arguments with respect to the independent claim 10 are not persuasive for the above reasons, thus, the rejections of the independent claim 10 is sustained.
Regarding dependent claims 3-9 and 11-13 which depend on the independent Claims 2 and 10, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891